DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 15-20 in the reply filed on 01/18/2022 is acknowledged.
Claims 1-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention of group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/18/2022.
EXAMINER'S AMENDMENT


An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
This application is in condition for allowance except for the presence of claims 1-14 are directed to the invention of group I non-elected without traverse.  Accordingly, claims 1-14 have been cancelled.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claim 15 is directed to a semiconductor structure, comprising; a dielectric layer, and a plurality of interconnect lines disposed in a plurality of trenches in the dielectric layer; wherein the plurality of trenches comprise a first set of trenches defined by a plurality of mandrel lines and a second set of trenches defined by portions of a plurality of non-mandrel lines outside at least one spacer-merge region; and wherein the at least one spacer-merge region extends from a first portion of 
The prior art disclosures and illustrations of Cheng (US 20200258776) teach and/or suggest the limitations of claim 15 where, ‘a semiconductor structure comprises a dielectric layer; and a plurality of interconnect lines disposed in a plurality of trenches in the dielectric layer, wherein the plurality of trenches comprise a first set or trenches defined by a plurality of mandrel lines and a second set of trenches defined by portions of a plurality of non-mandrel lines…’ However the disclosures and illustrations of Cheng fail to teach and/or suggest the limitation of claim 15 wherein the non-mandrel lines are outside at least one spacer-merge region; and the limitation of claim 15 wherein the at least one spacer-merge region extends from a first portion of a first one of the plurality of mandrel lines to a second portion of a second one of the plurality of mandrel lines in a first direction and covers at least a portion of one or more of the plurality of non-mandrel lines between the first mandrel and the second mandrel in a second direction orthogonal to the first direction. The disclosures of Lee (US 2009/0087986), Law (US 2018/0144976) and Clevenger (US 9911652) which teach semiconductor structures similar to those disclosed and illustrated in Cheng, fail to provide other relevant teachings which are properly combinable with Cheng to teach and/or suggest the limitations of claim 15. Therefore, independent claim 15 and claims 16-17 depending therefrom are allowable. Similarly, the disclosures of Cheng, Lee, Law and Clevenger fail to teach and/or suggest the limitations of claim 18. Therefore, independent claim 18 and claims 19-20 depending therefrom are allowable. 
Claims 1-14 non-elected without traverse have been cancelled via and Examiner’s amendment above. Therefore, with all pending claims in condition for allowance the application can issue. 

/CALEEN O SULLIVAN/Primary Examiner, Art Unit 2899